Case 1:20-cv-01007-SOH-BAB Document 55              Filed 10/27/20 Page 1 of 2 PageID #: 216




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION

 MARCO ANTHONY GUIRLANDO                                                            PLAINTIFF

 v.                                  Civil No. 1:20-cv-01007

 CAPTAIN RICHARD MITCHAM, Union County
 Detention Center (“UCDC”); JOHN DOES 1-4;
 RICKY ROBERTS, Sheriff, Union County;
 LIEUTENANT KEVIN PENDLETON, UCDC;
 DR. DEANNA HOPSON; NURSE KASIE SANDFORD;
 NURSE SHERIE RICE; and LIEUTENANT PAUL
 KUGLER, UCDC                                                                   DEFENDANTS

                                            ORDER

        Before the Court is the Report and Recommendation filed October 2, 2020, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 (ECF No. 50). Judge Bryant recommends that the Court deny Plaintiff Marco Anthony Guirlando’s

 Motion for Temporary Restraining Order and Preliminary Injunction (ECF No. 17), Motion for

 Emergency Relief (ECF No. 35), and Motion for Emergency Hearing on Motion for Emergency

 Relief. (ECF No. 47).

        Plaintiff has not filed objections to the Report and Recommendation and the time to do so

 has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

 error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 50) in

 toto. Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction (ECF No.

 17), Motion for Emergency Relief (ECF No. 35), and Motion for Emergency Hearing on Motion

 for Emergency Relief (ECF No. 47) are hereby DENIED.

        IT IS SO ORDERED, this 27 day of October, 2020.

                                                           /s/ Susan O. Hickey___________
                                                           Susan O. Hickey
Case 1:20-cv-01007-SOH-BAB Document 55   Filed 10/27/20 Page 2 of 2 PageID #: 217




                                               Chief United States District Judge
